DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,627,956 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2011/0298726) in view of Lee et al. (US Pat. 10,579,201).



Analogous art Lee, discloses two directional wireless communication between display device (Fig. 1, (100) and mobile terminal (Fig. 1, (200), and col. 5, lines 8-26)). It would have been obvious to one of ordinary skill in the art at the time of filing to have wireless intercommunication, as taught by Lee, in the device of Wu, because it is well known in the art of mobile devices to have either wired, or wireless communications with another display device, since wired, or wireless communication, are broadly used interchangeably, as desired by user (col. 5, lines 14-26).

As to claim 6, further, Wu discloses the communication unit transmits the converted input
position to the terminal device [19, 20] (“transmitting module (242) the induction current is transmitted to the sensing module 218 through the transmitting module 242”), when the input position, or the converted input position, is within an input area. (An input unit (sensing module Fig. 3, (218) configured to detect an input position of an operational input to the touch panel by a user [20, 21](“the sensing module 218 generates an induction signal to determine where the second touch panel 132 is contacted according to the induction current” [20]). (It is clear that second touch panel (132) is contacted at an input position within an input area which generates the induction current).

As to claims 2 and 5, Wu discloses a terminal device (Figs. 1, 3 (120), and a conversion method executed by a terminal device [20, 21], communicable with a display device (Figs. 1,3 (130)) including a detection unit (sensing module Fig. 3, (218)) configured to detect an input position of an operational input to a touch panel by a user[20,21](“the sensing module 218 generates an 
Lee discloses two directional wireless communication between display device (Fig. 1, (100) and mobile terminal (Fig. 1, (200)) (28). It would have been obvious to one of ordinary skill in the art at the time of filing to have wireless intercommunication, as taught by Lee, in the device of Wu, because it is well known in the art of mobile devices to have either wired, or wireless communications with a display device, since it is used interchangeable.

As to claim 3, Wu discloses, further comprising a control unit (Fig. 3, (processor 216))
configured to execute processing corresponding to the converted input position converted by the conversion unit (Fig. 3, (processor 216) [19, 20]. (“The processor performs the entire operation of the first display unit” (Fig. 3, (120) [20] (Also, see last 7 lines of paragraph [20]. However, Wu, as anticipated by Lee, does not specifically disclose not executing the processing corresponding to the operational input, when the input position is out of the input area. Examiner . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICARDO OSORIO/